Citation Nr: 0210404	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  Service in Vietnam from November 1966 to November 1967 
is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim of 
entitlement to service connection for, inter alia, PTSD.

In his November 1999 substantive appeal, the veteran 
requested a hearing before a member of the Board at the RO.  
A hearing was scheduled to be held in February 2000, which 
was canceled by the veteran.  The veteran failed, without 
explanation, to report for a rescheduled hearing before a 
traveling member of the Board in August 2001.  His request 
for a hearing before a member of the Board is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2000).

In a September 2001 decision, the Board denied the veteran's 
claim of entitlement to service connection for alcoholism and 
drug abuse.  The Board remanded the issue of entitlement to 
service connection for PTSD to the RO for further 
development, including a request to the veteran to provide 
additional corroborating evidence with regard to his claimed 
stressors.  After the veteran failed to respond to a December 
2001 letter from the RO asking for detailed information 
concerning his claimed stressors, the RO again denied the 
veteran's claim in April 2002 and returned the veteran's VA 
claims folder to the Board.


FINDINGS OF FACT

1.  In January 1999, the RO requested the veteran to provide 
specific information concerning stressors he allegedly 
experienced in Vietnam.  The veteran failed to provide 
detailed information concerning such stressors. 
  
2. To assist the veteran in developing the evidence pertinent 
to the claim, the Board remanded the case in September 2001, 
requesting that the veteran furnish certain information to 
the RO.  By letter dated in December 2002, the RO requested 
that the veteran provide information stressors.  The veteran 
did not respond to that letter.

3.  The veteran did not engage in combat with the enemy in 
Vietnam.

4.  There is no credible supporting evidence that stressors 
claimed by the veteran occurred, and a stressor has not been 
verified.

CONCLUSIONS OF LAW

1.  By not responding to the requests of the Board and the RO 
for information and evidence necessary to make a decision on 
the merits of his appeal, the veteran abandoned his claim. 38 
C.F.R. § 3.158 (2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
PTSD as a result of his experiences while in service.  

In the interest of clarity, the Board will initially set 
forth the law and regulations which are pertinent to this 
claim.  The Board will then analyze the veteran's claim and 
render a decision.

Relevant law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).

In Zarycki, supra, it was held that under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.303(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It has also been observed that 
the determination as to whether the veteran "engaged in 
combat with the enemy" is made by considering military 
citations that expressly denote as much and/or other service 
department or lay evidence that is credible.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  "Engaged in combat with the 
enemy" has been defined as requiring that the veteran had 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOGCPREC 12-99.

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - the VCAA

Recently enacted legislation has expanded the duty of VA to 
notify veterans and their representatives of the information 
and evidence necessary to substantiate a claim, and has 
enhanced VA's duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)].  

After having reviewed the record on appeal, the Board finds 
that VA has met its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim and to assist the veteran in the development of 
his claim for service connection for PTSD.  

The September 1999 statement of the case, the April 2002 
supplemental statement of the case and letters to the veteran 
from the RO, in particular in December 2001, provided ample 
notice of the information and evidence necessary to 
substantiate the veteran's claim, the applicable law, and the 
reasons and bases for the denial of his claim.  The Board's 
September 17, 2001 remand of the PTSD issue contained a 
detailed, three page explanation of what is required in such 
cases.  The Board's decision on the merits concerning the 
veteran's claim of entitlement to service connection for 
alcoholism and drug abuse contained an extensive, four page 
discussion of the VCAA.  

With respect to VA's duty to assist, the veteran was afforded 
a VA examination, and the RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder.

As discussed in the introduction section above, the Board 
remanded this issue in September 2001 so that the veteran 
could provide VA with additional corroborating information 
concerning his alleged stressors.  Despite a specific 
admonition from the Board to the effect that the veteran must 
cooperate with VA (see the Board's September 17, 2001 
decision, page 13), the veteran failed to do so.  
Nonetheless, the RO attempted to verify the claimed 
stressors.  A VA Regional Office military record specialist 
review of February 2002 noted that following a review of the 
file there was no researchable stressor.  The specialist 
indicated that the veteran's unit was used as guards in a 
secure area, and he could find no combat incidents for this 
unit during the time the veteran was there.  The Board remand 
had also requested that the RO prepare a summary of claimed 
stressors to send to the USASCRUR for verification.  Due to 
lack of evidence in the file and no specific information from 
the veteran, the RO did not have any substantial information 
to forward to the USASCRUR.

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the veteran failed to cooperate with 
VA.  The veteran had been accorded ample opportunity to 
present evidence and argument in support of his claim, but 
has failed to do so.

Discussion

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  For reasons 
expressed below, the Board has concluded that the veteran has 
abandoned his claim. In the alternative, the Board finds that 
the claim must be denied on the merits.




(i.)  Abandoned claim

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2001).

The veteran's evident lack of interest in pursuing his claim 
is obvious.  As noted in the Introduction, he failed to 
report for two scheduled hearings.  More significantly, in an 
effort to assist the veteran in the development of his claim, 
the RO issued a letter to the veteran in January 1999 
requesting that he answer a list of questions concerning the 
specific stressors which led to his claimed PTSD.  He was 
further advised to provide as much detail as possible 
concerning any claimed incident, including specific dates and 
places for the events specified.  The record reflects that 
the veteran returned the letter with circles he placed around 
many examples of stressors that were included in the letter.  
Other than the unit he served with in Vietnam and two 
locations of claimed incidents, the veteran provided no 
specific information with respect to his claimed stressors.

As discussed above, the Board remanded this issue in 
September 2001 in another effort to obtain stressor 
information which could be verified.  The RO sent a detailed 
letter to the veteran in December 2001.  The veteran did not 
respond to the RO's letter.

Thus, despite letters from the RO and the specific admonition 
in the Board's remand, the veteran has repeatedly failed to 
cooperate with VA in the development of his claim, 
specifically with respect to stressor verification. 

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply. See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran has been informed 
of his duty to cooperate with VA.  See the Board's September 
2001 remand, page 13.  The veteran has ignored VA's 
advisements.

Of interest is the fact that in April 2002, the veteran 
contacted the RO from a pay telephone and indicated that he 
wished to continue his appeal.  The veteran stated that he 
was unable to write in to the RO.  He did not explain why he 
could not report to the Chicago RO in person, even though he 
was in Chicago.  He did not explain why he did not furnish 
the required stressor information, and he did not indicate 
that he had any intent of so doing.

The Board is of course aware of the veteran's alcohol and 
drug problems.  See the Board's September 2001 decision, 
which denied the veteran's claim of entitlement to service 
connection for those problems.   However, this does not 
excuse his failure to cooperate with VA.  
 
In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
the Board's remand the veteran was plainly on notice of the 
necessity of submitting additional evidence.  He has 
submitted none.

In summary, because the veteran has failed, without good 
cause, to cooperate with VA, the claim is deemed abandoned.


(ii.)  Decision on the merits

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The medical evidence of record contains a diagnosis of PTSD 
at the most recent VA psychiatric examination in February 
1999.  The Board therefore determines on the basis of all of 
the evidence of record that there is a current diagnosis of 
PTSD.  Element (1) of 38 C.F.R. § 3.304(f) is accordingly 
satisfied.  

With respect to element (2), stressors, the veteran's service 
personnel records indicate that served in Vietnam as a 
grenadier from November 1966 to November 1967.  His service 
records do not show that he received any combat citation 
while in Vietnam, and there is no official record or other 
corroborative evidence showing that he was exposed to combat.  
Because there is no official, objective evidence that the 
veteran engaged in combat during his service in Vietnam, the 
Board finds that he did not engage in combat with the enemy 
in Vietnam.  Therefore, credible supporting evidence of an 
in-service stressor is required in order to establish service 
connection for PTSD under 38 C.F.R. § 3.304(f) (2001).  In 
this case, there is no such evidence of record.

Despite having been notified by the RO and the Board of the 
necessity to submit supporting evidence of his claimed 
stressors, the veteran has not done so.  Nor has he responded 
to repeated requests for specific information concerning his 
claimed stressors.  In short, the Board finds that there is 
no credible supporting evidence to substantiate the veteran's 
alleged stressors.  Thus, his claim fails to satisfy element 
(3) of the essential elements in establishing service 
connection for PTSD, credible supporting evidence of an in-
service stressor.  The preponderance of the evidence is 
accordingly against the veteran's claim.  The benefit sought 
on appeal is therefore denied. 


ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

